Citation Nr: 1421038	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  12-16 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of dependency and indemnity compensation (DIC) in the calculated amount of $69,265.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to December 1985.  He died during active service.  The appellant is the Veteran's widow.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises (COWC).  In March 2012, the appellant requested a Board hearing, but withdrew her request via her representative.

In April 2014, the appellant's representative submitted additional evidence directly to the Board along with a waiver of initial RO review.  See 38 C.F.R. § 20.1304(c). 


FINDING OF FACT

The appellant's fault in the creation of the overpayment of $69,265 of DIC was significantly greater than VA's; recovery of the overpayment would not result in undue hardship/deprive her or her family of basic necessities, or defeat or nullify the objective for which benefits were intended; failure to make restitution would result in a significant unfair gain to the appellant; and reliance on such DIC has not resulted in relinquishment of a valuable right or incurrence of a legal obligation.



CONCLUSION OF LAW

Recovery of the overpayment of VA DIC benefits, in the amount of $69,265, would not be against equity and good conscience.  38 U.S.C.A. §§ 101(3), 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.5, 3.50 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (see 38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims.  See Barger v. Principi, 16 Vet. App. 132 (2002).  However, the statute pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its own notice provisions.  Id.  This statute requires that a payee be notified of his or her right to apply for a waiver, and a description of the procedures for submitting the application, which was provided in the notice of the debt provided by the VA Debt Management Center (DMC) in February 2010.  See 38 U.S.C.A. § 5302(a).  In addition, in correspondence dated in December 2010, VA explained why the appellant's request for a waiver was being denied given the evidence of record, and included an explanation of the standards of equity and good conscience.  After this letter, her claim was readjudicated in a March 2012 statement of the case.  Also, the appellant has submitted financial status reports and other written statements and argument, and was given the opportunity to testify at a Board hearing, which she ultimately declined.  

Therefore, the Board finds that VA has met its duties to inform and assist the appellant, and the appellant has been provided the opportunity to participate meaningfully in the development of her claim.  There is no indication of the existence of any potentially relevant evidence which has not been obtained. Therefore, she is not prejudiced by the Board considering the merits of the claim in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Analysis

The appellant is the remarried widow of the Veteran, who died during active duty in December 1985.  She began receiving DIC benefits in January 1986.  

In May 2009, VA sent the appellant a Marital Status Questionnaire, which stated that a surviving spouse's entitlement to DIC generally ends with remarriage, and that the appellant was responsible for reporting any change in marital status.  The appellant responded that she had been remarried since September 2004.  

Subsequently, in December 2009, she was informed that her benefits had been retroactively terminated due to her September 2004 remarriage, effective the date of the remarriage.  See 38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.5, 3.50.  By separate letter from the DMC, she was informed that such termination in benefits had resulted in an overpayment in the amount of $69,265, which she was required to repay.  In March 2010, she requested waiver of recovery of the overpayment, and this appeal ensues from the COWC's denial of her request.

The appellant has not alleged, nor does the evidence otherwise indicate, that the debt in question was not properly created.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  In a March 2010 Decision on Waiver of Indebtedness, the COWC determined that waiver of recovery of the debt was not precluded as a result of fraud, misrepresentation, or bad faith.  If a debtor's conduct is deemed not to have constituted fraud, misrepresentation, or bad faith, recovery of overpayments of any benefits made under laws administered by VA will be waived if such recovery would be against equity and good conscience.  38 U.S.C.A. § 5302(a)(c); 38 C.F.R. § 1.963.  Thus, the Board's decision will be limited to the determination of whether waiver of recovery of an overpayment of compensation benefits is warranted in this case on the basis of equity and good conscience. 

"Equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: 

(1) Fault of debtor. Where actions of the debtor contribute to creation of the debt. 

(2) Balancing of faults. Weighing fault of debtor against Department of Veterans Affairs fault. 

(3) Undue hardship. Whether collection would deprive debtor or family of basic necessities. 

(4) Defeat the purpose. Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. 

(5) Unjust enrichment. Failure to make restitution would result in unfair gain to the debtor. 

(6) Changing position to one's detriment. Reliance on Department of Veterans Affairs benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

See 38 C.F.R. § 1.965.

All listed elements of equity and good conscience must be considered in a waiver decision.  See Ridings v. Brown, 6 Vet. App. 544 (1994).

Regarding the first two elements, the appellant has repeatedly asserted in written statements that, less than a week after she was remarried in September 2004, she visited a VA facility, submitted documentation of her marriage, and was told by a VA employee that she was still eligible for DIC benefits due to passage of a new law.  The appellant asserts that for this reason she never took further action to inform VA of her marital status.  In a March 2014 letter, the appellant's current husband asserted that after returning from their honeymoon in September 2004, he and the appellant: 1) both visited VA to report and show that they were married; 2) visited the Social Security Office to report that they were married and to change his wife's last name to his; and 3) had her driver's license name changed.  

Neither the appellant nor her husband has provided any documentation or other supporting evidence of their assertions that they informed VA of their marriage in September 2004.  In this regard, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties." United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Clear evidence to the contrary is required to rebut this "presumption of regularity".  Id.; Ashley v. Derwinski, 2 Vet. App. 307 (1992).  The presumption of regularity applies to procedures at the RO.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  A claimant's statement alone is typically not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  See, e.g., Id.   

In this case, the only evidence that the appellant informed VA of her changed marital status in September 2004 is the bare assertions of her and her husband.  The Board acknowledges her representative's argument in a March 2013 statement that 38 U.S.C. § 103 had recently been changed to allow surviving spouses who remarry after age 57 to remain eligible for DIC benefits, and that, therefore, a simple error of knowledge of the new law on the VA employee's part may have caused miscommunication to the appellant regarding her DIC eligibility.  However, the Board nonetheless finds that nothing constituting clear evidence to the contrary has been submitted to rebut the presumption of regularity in this case, and any VA employee that the appellant might have visited is presumed to have properly discharged his or her official duties.

Moreover, despite the appellant's husband's statement that, immediately after informing VA that he and the appellant were married, she changed her last name to his at the Social Security Office and on her driver's license, until the May 2009 Marital Status Questionnaire, the appellant continued to receive correspondence regarding her DIC from VA addressed to her in the Veteran's last name.  These facts call into question the credibility of the appellant and her husband's assertion that they genuinely believed they had properly informed VA of their marriage.  

Furthermore, even assuming that the appellant and her husband believed that they had notified VA of their marriage, the appellant knew, or should have known, that VA was not aware of her marital status in continuing to pay her DIC benefits, and that if they were aware of her correct marital status, she would lose her eligibility for DIC benefits.  See Jordan v. Brown, 10 Vet. App. 171, 174-175 (1997).

Prior to her remarriage, the appellant had been periodically sent marital verification letters, including in May 1993 and May 2001, requesting an update of her marital status, and informing her that her receipt of DIC as a surviving spouse would end with remarriage, and that she was responsible for reporting any change in marital status.  Also, December 2007 and December 2008 letters from VA informing the appellant that her monthly DIC compensation rate had been increased state: "Please advise us immediately...if your...marital status changes."  These letters further state: "A surviving spouse who is at least 57 years old and remarried on or after December 16, 2003, may continue to receive DIC."  The letters thus, at the very least, put the appellant on notice that a person under the age of 57 at the time of remarriage (as was the appellant) was not eligible for DIC benefits, and that VA was unaware that the appellant had remarried.  

Also, again, these letters were addressed to the appellant in Veteran's last name, despite the fact that she had changed her last name to her husband's, which indicates that VA was likely unaware of her remarriage and resulting name change, and that the appellant did not inform VA of her correct last name between September 2004 and May 2009.  The fact that she did not bother to change her last name with VA, and did not even inquire as to whether she should be receiving benefits or whether VA was actually aware of her marital status, despite the information contained in these letters, suggests that the appellant was aware that VA was unaware of her remarriage and, at the very least, suggests significant fault on the part of the appellant contributing to the creation of the debt.

Through her own fault, actions of the appellant contributed to the creation of the overpayment.  Fault of VA is minimal, if any.  Even assuming the credibility of the appellant and her husband that they informed a VA employee of their remarriage with documentation, and that this employee informed them that she was still eligible for DIC benefits due to passage of a new law, subsequent correspondence from VA should have raised concerns with the appellant whether such guidance was correct.  Such VA correspondence reflected that, in fact, the appellant should not be receiving DIC due to her marital status because the documents are addressed to the appellant in the Veteran's last name and put the appellant on notice that VA was unaware of her marital status; and that had VA been aware of her marital status, would have stopped her DIC payments.  Thus, even if this initial fault were attributable to VA, the appellant perpetuated the mistake through her own actions, which led to the overpayment of $69,265.

As reflected in several statements submitted by the appellant, she assets that recovery of the overpayment would result in undue financial hardship.  The Board has considered whether recovery of the appellant's overpayment would result in undue hardship, so that collection would deprive her or her family of basic necessities.  However, the Board finds that it would not.  

The appellant submitted a financial status report to VA in March 2010, and an updated version in December 2010.  The December 2010 version reflects that her and her husband's monthly gross salary and total monthly net income were $5,768 and $4,738 and $4,526 and $3,769, respectively.  She reported requiring, per month, $1,111 for mortgage fees, $500 for food, $200 for utilities and heat, $654 for condo association fees, and $619 for gasoline.

She also listed assets of a 2005 BMW, purchased for $31,000 with current resale value of $20,000; a 1998 Jeep Cherokee purchased for $5,400 with current resale value of $2,000; a 2001 Corvette purchased for $28,800, with resale value of $15,000; and a boat purchased for $21,500, with resale value of $10,000.

The appellant reported having an unpaid debt amount of $228,412, with monthly payments of $4,753, for numerous debts including for home mortgage, a credit card, student loans, back tax payments, each of her three cars, and her boat.  In this regard, she reported unpaid balances of $18,135, $21,351, and $2,666 for each of her three cars, and $18,396 for her boat; she reported monthly payments of $602, $565, and $248 for each of her cars, and $284 for her boat.  She reported her total monthly expenses as therefore being $7,838 per month, largely due to her significant debt payments.

The Board acknowledges the appellant's contentions that she is unable to pay back her debt to VA due to her current financial situation.  However, debts to the government are expected to be accorded the same preference as other debts, and the regulatory standard for hardship is whether repayment would deprive a claimant of "basic necessities," not whether a certain lifestyle can be maintained.  Although the appellant appears to be in considerable debt, such debt appears to be largely the result of lifestyle choices, as reflected in the automobile and boat purchases, which are not the type of expenses that would be equitable for VA to subsidize by waiving the debt.

The Board acknowledges the appellant's assertion in February 2011 that she was currently living in a hotel due to a flood in her home that destroyed 80 percent of the property, and her assertion in March 2012 that her financial situation was changing due to the fact that she was going through a divorce.  However, the appellant provided no proof or further evidence of any such flood or divorce; in this regard, in his April 2014 statement, the appellant's husband identified the appellant as his wife.  Furthermore, the appellant has not explained how either event has changed her financial situation, if at all, provided updated financial status reports or other such information, or otherwise explained how such events might be so severe as to deprive her or her family of basic necessities or otherwise cause what could be considered undue hardship.  

In light of the above, the Board finds that recovery of the appellant's overpayment would not result in undue hardship, and that collection would not deprive her or her family of basic necessities.

Also, the Board finds that recovery of the overpayment in this case would not defeat or nullify the objective for which the appellant's DIC benefits were intended.  Such benefits, as clearly indicated in the law and VA regulations, were intended as compensation for the surviving spouse of the Veteran, which the appellant was for purposes of such benefits until her marriage in September 2004.  See 38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.5, 3.50.  Such benefits were not intended to compensate the appellant after she was remarried.  Therefore, recovery of compensation paid after her remarriage would not defeat the purpose for which the appellant's DIC benefits were intended.  

Regarding the element of unjust enrichment, the Board finds that failure to make restitution would result in unfair gain to the appellant.  The evidence clearly reflects that the appellant was no longer eligible to receive DIC benefits beginning the date of her remarriage in September 2004, but continued to receive $69,265 of such benefits.  

The question in this case is therefore not whether the appellant was unjustly enriched; rather, it is whether recovery of the overpayment that resulted in such unjust enrichment would be against equity and good conscience considering the appellant's fault, VA's fault, whether such recovery would result in undue hardship to the appellant, and the unjust enrichment of $69,265 in improperly awarded DIC itself.  The Board finds that it would not, for the reasons discussed above.  

Regarding the element of changing position to one's detriment, the record does not reflect, and the appellant has not contended, that reliance on VA benefits has resulted in relinquishment of any valuable right or incurrence of a legal obligation. 

The Board finds no other significant considerations in this case as to whether waiver of recovery of an overpayment of compensation benefits is warranted on the basis of equity and good conscience.  Thus, the Board concludes that the facts and circumstances in this case, fairly weighed, and considered in light of the elements of equity and good conscience, discussed individually above, reflect that recovery of an overpayment of DIC in the calculated amount of $69,265 would not be against equity and good conscience.

Accordingly, waiver of recovery of an overpayment of DIC in the calculated amount of $69,265 must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Waiver of recovery of an overpayment of DIC in the calculated amount of $69,265 is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


